Citation Nr: 0311049	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  91-48 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUE

Entitlement to an increased rating for lumbar spine 
degenerative disc disease with L4-5 laminectomy residuals, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty during and after the 
Vietnam Era.  

In April 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied a disability rating in excess of 
20 percent for status post lumbar diskectomy of L4-5, and the 
veteran appealed.  A hearing was held at the RO in June 1997.  
In December 1998, the Board of Veterans' Appeals (Board) 
remanded the case to the RO.  In April 1999, a hearing was 
held at the RO.  

In July 1999, the RO increased the veteran's low back 
disability rating to 40 percent, effective from August 1996.  
In July 1999, the Board remanded the issue of an increased 
rating for the low back disability to the RO for it to 
readjudicate the claim in light of Bierman v. Brown, 6 Vet. 
App.125 (1994).  The Board rendered final decisions on other 
issues which were on appeal and directed the RO to issue a 
statement of the case on still other issues for which a 
notice of disagreement had been filed, namely, the 
evaluations for upper respiratory infections and for right 
and left upper and lower extremity peripheral neuropathies.  
In August 2002, the RO continued the denial of a disability 
rating in excess of 40 percent for the degenerative disc 
disease of the lumbar spine status post L4-5 laminectomy and 
rated the right lower extremity peripheral neuropathy as 40 
percent disabling and continued the 20 percent rating for 
left lower extremity peripheral neuropathy.  

The veteran has indicated that he has not received the May 
2002 statement of the case, the September 2002 statement of 
the case, or the September 2002 supplemental statement of the 
case.  The RO is requested to send these documents to the 
veteran.  

The Board notes that the veteran requested an extension of 
time, not to exceed 60 days, to gather information and 
perfect a response to the Rule 903(c) notification letter 
which the Board sent to him in December 2000.  The extension 
is granted 


until 60 days from the date the RO sends the veteran the 
documents referenced in the last paragraph.


REMAND

In February 2003 correspondence, the veteran requested a 
hearing before the Board, either in the form of a 
videoconference hearing, or via a traveling member of the 
Board at the RO.

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should afford the veteran the 
opportunity for either a videoconference 
hearing or travel Board hearing before a 
member of the Board.

Thereafter, any additional necessary development should take 
place and the case should be returned to the Board for final 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


